Kooh, Dep. Att’y-Gen.,
— In your letter of Feb. 14 you request the opinion of this Department concerning the method to be employed in ascertaining the date of commencement and the date of expiration of the term of a notary public appointed by the Governor under the provisions of the Act of April 4, 1901, P. L. 70.
Section 1 of the Act of 1901 provides that notaries public appointed by the Governor during the recess of the Senate shall each receive a commission that shall expire at the end of the next session of the Senate. There seems to be no uncertainty as to the meaning of this section. The term of a notary public appointed by the Governor during the recess of the Senate expires at midnight of the day upon which the session of the Senate has ended. The law knows no fraction of a day.
Section 2 provides that when notaries public appointed by the Governor during the session of the Senate, and those appointed under the provisions of *737the first section of the Act of 1901, are duly confirmed by the Senate, they shall each be entitled to receive a commission for the term of four years, to be computed from the date of such confirmation.
The question arises as to when a commission issued to a notary becomes effective and when it expires.
On June 20, 1883, the Governor approved an act “To regulate the computation of time under statutes, rules, orders and decrees of court, and under charters and by-laws of corporations, public and private.” '(P. L. 136.) In accordance with the provisions of this act, the period of time shall be computed so as to exclude the first and include the last day of the prescribed period.
You are, therefore, advised that the four-year term of a notary public is to be computed to exclude the date of his confirmation. For example, if a notary public’s appointment is confirmed by the Senate on Feb. 28, 1931, his term will commence March 1, 1931, and expire at midnight Feb. 28, 1935.
Section 3 of the Act of 1901 provides that where notaries public are reappointed by the Governor and confirmed by the Senate before the expiration of their commissions, they shall each receive a commission for a term of four years, to be computed from the date of the expiration of their previous commission.
The same rule of construction must apply- in relation to reappointments under the provisions of the above section. The new term will be computed from the date of the expiration of the previous commission and will expire at midnight of the day of the fourth anniversary of the date of the commission. In other words, in the case of the notary above instanced, the new term would commence March 1, 1935, and would expire at) midnight Feb. 28, 1939.
From C. P. Addams, Harrisburg, Pa.